 

Case 1:19-mj-00093-B Document 1-1 Filed 05/15/19 Page1lof3 PagelD#: 4

AO 110 (Rev. 06/09) Subpoena to Testify Before a Grand Jury

UNITED STATES DISTRICT COURT

for the
Southern District of Alabama

SUBPOENA TO TESTIFY BEFORE A GRAND JURY
To: Google, LLC

Attn: Custodian of Records
c/o Federal Agent

YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown

below to testify before the court’s grand jury. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.

 

| Place: UNITED STATES DISTRICT COURT pate sndTimes
155 St. Joseph Street
Mobile, Alabama 36602 ROOM 202A 05/29/2019 9:00 am

 

 

You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable):
SEE ATTACHMENT.

Note: The party who requested your
attendance as a witness is
responsible for the payment of
your attendance fee, mileage and

; . ; expenses of subsistence as pro-
Please do not disclose/notify the user of the issuance of this subpoena. Disclosure 4.4 by Title 28, Para. 1821

to the user could impede an investigation or obstruct justice.
U.S. Code.

*ES DIS}; *
fer TR; ‘

Date: 05/08/2019 CLERK OF COURT CHARLES R. DIARD, JR.

Marta Layne

Signature of Clerk or Deéhuty Clerk

 

44, e yy
LsrRCT or

 

The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attorney, who
requests this subpoena, are:

Christopher Bodnar, Assistant U.S. Attorney

63 South Royal Street, Suite 600

Mobile, AL. 36602

Matter # 18RO00564

 
 

Case 1:19-mj-00093-B Document 1-1 Filed 05/15/19 Page 2of3 PagelID#:5

ATTACHMENT — USAO Case # 2018R00564

The following records and information associated with the Google LLC email accounts listed
below from 1/1/2012 to the present:

alshaheed83 @gmail.com
mahdawi9@gmail.com

abu. haydarl @gmail.com
alwafabh@gmail.com
mahd.ailailali@gmail.com
karimalddar@gmail.com
serita2012md@gmail.com
karimalddar@gmail.com
haidarmohammed939@gmail.com
alwafaa.media@gmail.com
mahd.ailailali@gmail.com
alwafabh@gmail.com
ayob.013@gmail.com
mohamedsalman978@gmail.com
mohamedsalman1978@gmail.com
alliance. for.republic@gmail.com

1. Names (including subscriber names, user names, and screen names);

2. Addresses (including mailing addresses, residential addresses, business addresses, and e-mail
addresses);

3. Local and long distance telephone connection records;
4. Length of service (including start date) and types of service utilized;

5. Telephone or instrument numbers (including MAC addresses, Electronic Serial Numbers
(“ESN”), Mobile Electronic Identity Numbers (“MEIN”), Mobile Equipment Identifier
(“MEID”), Mobile Identification Numbers (“MIN”), Subscriber Identity Modules (“SIM”),
Mobile Subscriber Integrated Services Digital Network Number (“MSISDN”), International
Mobile Subscriber Identifiers (“IMSI”), or International Mobile Equipment Identities (“IMEI”));

6. Other subscriber numbers or identities (including the registration Internet Protocol (“IP”)
address);

7. Means and source of payment for such service (including any credit card or bank account
number) and billing records.

Contact Special Agent Kevin Eudy at 251-415-3285, or Operational Support Technician Chelsea
Pena at 251-415-3315 with any questions.
 

Case 1:19-mj-00093-B Document 1-1 Filed 05/15/19 Page 3of3 PagelD #: 6

You are to provide this information, if available, as data files on CD-ROM or other electronic
media to cepena@fbi.gov or to:

FBI Mobile

Attn. OST Chelsea Pena
200 North Royal St
Mobile, AL 36602

kk *
